       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 1 of 17                         FILED
                                                                                     2020 Jun-08 PM 04:39
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PATRICK WOYCHESIN,             )
                               )
     Plaintiff,                )
                               )
v.                             )    4:20-cv-00378-ACA
                               )
MIDLAND FUNDING, LLC;          )
MIDLAND CREDIT                 )
MANAGEMENT, INC.               )
                               )
     Defendants.               )
__________________________________________________________________

            PLAINTIFF’S RESPONSE IN OPPOSITION TO
                       MOTION TO DISMISS
__________________________________________________________________

      COMES NOW, the Plaintiff Patrick Woychesin (hereinafter "Plaintiff")

and responds in opposition to the Motion to Dismiss filed by Defendant Midland

Funding, LLC and Defendant Midland Credit Management, Inc. (herein

collectively referred to as “Midland”) [Doc. 7] as follows:

                                INTRODUCTION

      Plaintiff’s claims in this case arise out of Midland’s attempt to collect an

alleged debt by filing a lawsuit in Alabama small claims court that it did not prove,

never intended to prove, and contained misrepresentations. Plaintiff has asserted


                                   Page 1 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 2 of 17




an FDCPA claim and Alabama common law claims. Plaintiff has alleged that

Midland violated several sections of the FDCPA, namely 15 U.S.C. 15 U.S.C. §

1692d §1692e and §1692f with respect to Plaintiff. [Doc. 1].

      Essentially, Plaintiff has alleged that he did not owe the debt sued upon and

that Midland filed a baseless lawsuit with no intention of even attempting to prove

a single allegation in its baseless lawsuit. Plaintiff has further alleged that the

filing of baseless lawsuits against consumers in Alabama by Midland without any

effort to prove any allegations is an illegal pattern and practice of Midland.

                            STANDARD OF REVIEW

      A court may dismiss a complaint for failure to state a claim only if it is clear

that no relief could be granted under any set of facts that could be proven

consistent with the allegations in the complaint. See Hishon v. King & Spalding,

467 U.S. 69, 73, 81 L. Ed. 2d 59, 104 S. Ct. 2229 (1984); see also Wright v.

Newsome, 795 F.2d 964, 967 (11th Cir. 1986) ("We may not . . . [dismiss] unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of the

claims in the complaint that would entitle him or her to relief.") (citation omitted).

The court will accept as true all well-pleaded factual allegations and will view

them in a light most favorable to the nonmoving party. Hishon, 467 U.S. at 73.

Furthermore, the threshold is "exceedingly low" for a complaint to survive a

                                    Page 2 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 3 of 17




motion to dismiss for failure to state a claim. Ancata v. Prison Health Services,

Inc., 769 F.2d 700, 703 (11th Cir. 1985).

                                       ARGUMENT

      I.     FDCPA CLAIMS

      Plaintiff has alleged that Midland violated several sections of the FDCPA,

including, but not limited to, 15 U.S.C. 15 U.S.C. § 1692d §1692e and §1692f

with respect to Plaintiff. [Doc. 1].

      Oddly, Midland, in its Motion to Dismiss, attempts to frame this case as

follows: “in fact, this is not even a case where the debtor alleges he did not owe

the debt sued upon.” [Doc. 7, p. 2]. Midland seems to ignore the allegations in the

Complaint, namely, “Plaintiff has never done business with Defendants and has

never owed Defendants any money.” [Doc. 1, para. 8]. Plaintiff has alleged that

he was sued by a company he’d never done business with over a debt never owed

to that company and that the filing of the lawsuit violated 1692d.

      A. 1692d claim

      Midland moves this Court to dismiss the FDCPA claims made by the

Plaintiff including his 1692d claim. Midland has moved to dismiss similar

complaints in this District alleging violations of 1692d in and about its filing of

baseless lawsuits against consumers. Each Court that ruled upon Midland’s

                                       Page 3 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 4 of 17




motions to dismiss, ruled against Midland. For example, in Dial v. Midland

Funding, LLC the Court held:

      The magistrate judge recommended that Midland's motion to dismiss this
      count be denied, finding these allegations to sufficiently state a claim under
      § 1692d. Midland objected to this recommendation, primarily on two
      grounds: (1) Midland simply filed a collections suit, which is not actionable
      under § 1692d; and (2) the magistrate judge improperly accepted conclusory
      allegations as true.

      As to the first contention, Midland has made such an argument before nearly
      every judge of this district, and its position has been unanimously rejected.
      See Millican v. Midland Funding, LLC, No. 4:09-cv-1206-JEO, 2009 U.S.
      Dist. LEXIS 133571, *17-18 (N.D. Ala. Dec. 2, 2009); Morgan v. Midland
      Funding, LLC, No. 2:12-cv-3846-RDP, 2013 U.S. Dist. LEXIS 12105, *2
      (N.D. Ala. Jan. 4, 2013); Wood v. Midland Funding, LLC, No.
      2:12-cv-2703-KOB, 2013 U.S. Dist. LEXIS 11405, 2013 WL 360146, *3
      (N.D. Ala. Jan. 29, 2013); Vinson v. Midland Funding, LLC, No.
      2:12-cv-4187-VEH, 2013 U.S. Dist. LEXIS 22858, 2013 WL 625111, *2
      (N.D. Ala. Feb. 20, 2013); Gamble v. Midland Funding, LLC, No.
      2:12-cv-4186-AKK, 2013 U.S. Dist. LEXIS 31294, 2013 WL 979202, *2
      (N.D. Ala. Mar. 7, 2013). The undersigned will add his name to the list. As
      held in these cases, Dial has alleged additional conduct besides the mere
      filing of a lawsuit — primarily that, for multiple reasons, Midland knew the
      lawsuit was baseless when the suit was filed and, even if meritorious, had
      no intention of proving its case. This additional conduct could reasonably be
      expected to harass, oppress, or abuse Dial, so the allegations are sufficient.

Dial v. Midland Funding, LLC, No. 2:14-cv-663-WMA, 2015 U.S. Dist. LEXIS

21099, at *3-4 (N.D. Ala. Feb. 23, 2015). In the case before this Court, the

Plaintiff has, just as the Plaintiffs in the cases cited above, alleged that the Plaintiff

never owed money to Midland or had done business with it and as such the lawsuit



                                     Page 4 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 5 of 17




filed by Midland was baseless and the Plaintiff has alleged that Midland had no

intention of proving its case. [Doc. 1, para. 8 and 12]. Respectfully, Plaintiff

requests that this Court deny Midland’s motion to dismiss his 1692d claim as has

each other Court in this District that has considered this issue.

      B. FDCPA claim regarding Midland’s business model

      Plaintiff’s second allegation is that Midland sued Plaintiff with knowledge

that it would never attempt to prove the claim and would never bring witnesses to

Court or admit competent essential evidence to prove its claim. Plaintiff alleges

this is pattern and practice of Midland. [Doc. 1, para. 11-14]. Plaintiff’s

contention as to Midland’s pattern and practice is essentially the same as Judge

Cornelius in this District summarized in Midland Funding, LLC v. Taylor, 2015

U.S. Dist. LEXIS 103872 (N.D. Ala. July 15, 2015):

      Midland Funding is in the business of buying defaulted consumer debts and
      then assigning collection activities to Midland Credit Management. (Doc. 10
      at ¶¶ 10-11). According to the plaintiff, the factual allegations underlying this
      case represent a growing trend in the debt collection and credit reporting
      industries that has spawned similar litigation against the defendants and other
      debt collectors: After purchasing a defaulted debt, a debt buyer files a
      collection action the debtor. (Id. at ¶¶ 19, 23). Most often, the debtor fails to
      answer or otherwise respond to the collection action, and the debt buyer
      obtains a default judgment against the debtor. (Id. at ¶ 25). The debt buyer
      banks on this probability. It has no intention of proving or ability to prove its
      case against the debtor. (Id. at ¶¶ 27-32).

      The Court in Taylor found that Midland’s actions could give rise to an

                                    Page 5 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 6 of 17




FDCPA violation if proven by the plaintiff. Id. (“The plaintiff's allegations

regarding the course of proceedings in small claims court, together with his factual

allegations regarding the defendants' pattern and practice of commencing judicial

actions to collect stale debts solely for the purpose of obtaining default judgments

against debtors, raises the plaintiff's right to relief above the speculative level.

Although the plaintiff ultimately must prove these allegations, he is not required to

do so at this stage of the litigation.”)

       The Taylor Court’s findings were in line with the vast majority of other

decisions in this District and in other United States District Courts in Alabama.

See, e.g., Samuels v. Midland Funding, LLC, 921 F. Supp. 2d 1321 (S.D. Ala.

2013)(“…[This case is centered] on its fixed intention not to prove its claim and

its knowledge that it would never be able to prove its claim, since it had no

evidence and deliberately elected to seek none.”); Dial v. Midland Funding, LLC,

No. 2:14-cv-663-WMA, 2015 U.S. Dist. LEXIS 21099 (N.D. Ala. Feb. 23,

2015)(“ As held in these cases, Dial has alleged additional conduct besides the

mere filing of a lawsuit — primarily that, for multiple reasons, Midland knew the

lawsuit was baseless when the suit was filed and, even if meritorious, had no

intention of proving its case. This additional conduct could reasonably be expected

to harass, oppress, or abuse Dial, so the allegations are sufficient.”).

                                      Page 6 of 17
           Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 7 of 17




       Midland alleged three causes of action in its lawsuit against the Plaintiff,

“Money Had and Received,” “Account Stated” and “Breach of Contract.”

       It is Plaintiff’s contention that Midland did not and never intended to

provide the bare minimum evidence of the essential elements to prove any of these

three claims. As Midland trumpets again and again in its Motion to Dismiss,

Midland attached an affidavit to its state court complaint. That affidavit

substantively only contained the statement: “MCM's records show defendant(s)

owed a balance of $2,669.38 as of 2019-02-27."              The affidavit did not attempt to

reference any of other documents, namely any contract or other document that

would show that Plaintiff was obligated to pay anything to Midland, nor did it

specify which Midland documents the affiant relied on.

       Despite suing Plaintiff on a claims of “Money Had and Received1,”

“Account Stated2” and

       1
       To prevail on a claim of Money Had and Received, "the plaintiffs must establish that the
defendants hold money that, in equity and good conscience, belongs to the plaintiffs, or that the
defendants hold money that was improperly paid to the defendants because of mistake or fraud."
Funliner of Alabama v. Pickard, 873 So. 2d 198 at 209 (Ala.2003).
       2
        "A prima facie case on an account stated is made when the plaintiff proves (1) a
statement of the account between the parties is balanced and rendered to the debtor; (2) there is a
meeting of the minds as to the correctness of the statement; and (3) the debtor admits liability.
The debtor's admission to the correctness of the statement and to his liability thereon can be
express or implied. An account rendered, and not objected to within a reasonable time becomes
an account stated, and failure to object will be regarded as an admission of correctness of the
account." University of South Alabama v. Bracy, 466 So. 2d 148, 150 (Ala. Civ. App.
1985)(citations omitted).

                                         Page 7 of 17
           Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 8 of 17




“Breach of Contract3,” the affidavit and the state court complaint both failed to

attempt to establish the elements of any of those claims.

       Midland relies heavily on the decision in Hamilton v. Midland Funding

LLC, No. 2:14-cv-02008-AKK, 2017 U.S. Dist. LEXIS 12206 (N.D. Ala. Jan. 30,

2017). First, it is important to note that this decision is an Order granting

Summary Judgment, not a Motion to Dismiss. In fact, even the Hamilton Court

found a possible FDCPA violation can occur if proven under similar facts when it

denied Midland’s motion to dismiss. Hamilton v. Midland Funding, LLC, No.

2:14-cv-02008-AKK, 2015 U.S. Dist. LEXIS 113533 (N.D. Ala. Aug. 26, 2015).

However, at the close of evidence, the Court found that “nothing in this record to

support the contention that Midland filed false affidavits or knowingly made false

statements when it filed the lawsuit.” Hamilton v. Midland Funding LLC, No.

2:14-cv-02008-AKK, 2017 U.S. Dist. LEXIS 12206 (N.D. Ala. Jan. 30, 2017).

Plaintiff’s position is different in that he alleges Midland provided little to no

evidence to support any of its claims and never intended to. Further, without the

benefit of discovery, Plaintiff does not know the factual basis or lack of factual


       3
          The four elements of a claim for breach of contract are: 1) proof of a valid and
enforceable contract; 2) the terms and conditions of the contract, including the contract price; 3)
a breach of the contract; and 4) damages. Baxter v. Jones, 529 So. 2d 217, 222 (Ala. 1988). No
contract was attached to the Complaint or the affidavit. As such Midland could not even prove
the first element of this claim against the Plaintiff.

                                          Page 8 of 17
        Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 9 of 17




basis for the affidavit filed by Midland in the underlying state court case.

      Midland quotes Hamilton which in turn quoted Bandy v. Midland Funding,

LLC, No. 12-00491-KD-C, 2013 U.S. Dist. LEXIS 7983 (S.D. Ala. Jan. 18, 2013)

for the proposition that a debt collector’s “filing and prosecution of [a] state court

collection lawsuit without possessing or obtaining evidence to prove its claims

does not rise to an FDCPA violation.” [Doc. 7, p. 4].

      In denying Midland’s motion to dismiss and analyzing Bandy, the Court in

Samuels v. Midland Funding, LLC, 921 F. Supp. 2d 1321 (S.D. Ala. 2013) stated:

      A debt collector that chooses not to obtain evidence with which to prove
      its claim is just as ‘incapable’ of proving the claim as is a debt collector
      that attempts to obtain such evidence but fails because no such evidence
      exists. And the conduct of the former would appear more culpable, since
      such a debt collector knows absolutely from the outset that it cannot
      prove its claim, while a debt collector looking for evidence may believe
      it will succeed.

Id. at 1329.

      The Samuels Court went on to state:

      The plaintiff's claim is not that the defendant filed suit expecting in good
      faith to prove its claim and only later discovered it could not do so;
      rather, the plaintiff alleges that the defendant filed suit with full
      knowledge it would not (and therefore could not) prove its claim.

Id. at 1331.

      To take the “illegal business model” discussion deeper, a debt collector like



                                    Page 9 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 10 of 17




Midland must provide admissible evidence from someone with personal

knowledge to meet the elements of the claims it alleged against the Plaintiff. The

problem Midland has is that it is a basic rule of evidence that employees of

Midland cannot testify with personal knowledge as to the business records of the

purported original creditor, in this case Capital One Bank (USA), N.A. If an

affiant from Midland attempts this, it could give rise to more FDCPA claims if

he/she falsely claims to have personal knowledge of third-party documents. See

Consumer Fin. Prot. Bureau v. Frederick J. Hanna & Assoc., 114 F. Supp. 3d

1342 (N.D. Ga. 2015). Instead, Midland, as a business practice, makes vague

statements in court filed affidavits about how Midland’s documents show the

consumer owes a debt with knowledge this is not adequate in hopes the consumer

will not object and it can take a default. This business model, if proven, violates

the FDCPA and Plaintiff’s FDCPA claim should be allowed to proceed.

      II.    STATE LAW CLAIMS

      As an initial matter, Plaintiff voluntarily dismisses his abuse of process

claim which is contained in Count Five of the Complaint. Plaintiff asks this Court

to deny Midland’s Motion to Dismiss any of his other claims and states as follows:

      A.     Negligence and Wantonness

      Plaintiff has viable state law claims for negligence and wantonness. Courts,

                                   Page 10 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 11 of 17




including in this judicial district, have held that negligence claims can arise from

debt collection scenarios. See Raley v. Bank of Am., N.A., No. 2:14-CV-857-

WMA, 2014 U.S. Dist. LEXIS 164873, 114 A.F.T.R.2d (RIA) 6764 (N.D. Ala.

Nov. 25, 2014); Howard v. CitiMortgage, Inc., No. 1:13cv543-KS-MTP, 2014

U.S. Dist. LEXIS 167842 (S.D. Miss. Dec. 2, 2014); Alves v. Verizon, No. 08-

3196 (WHW), 2010 U.S. Dist. LEXIS 75917 (D.N.J. July 27, 2010); Narramore

v. HSBC Bank USA, N.A., No. 09-CV-635-TUC-CKJ, 2010 U.S. Dist. LEXIS

67933 (D. Ariz. July 7, 2010); Johnson v. Citimortgage, Inc., 351 F. Supp. 2d

1368 (N.D. Ga. 2004).

      "To establish negligence [under Alabama law], the plaintiff must prove: (1)

a duty to a foreseeable plaintiff; (2) a breach of that duty; (3) proximate causation;

and (4) damage or injury. To establish wantonness [under Alabama law], the

plaintiff must prove that the defendant, with reckless indifference to the

consequences, consciously and intentionally did some wrongful act or omitted

some known duty. To be actionable, that act or omission must proximately cause

the injury of which the plaintiff complains." Gregory v. Select Portfolio Servicing,

No. 2:15-cv-00781-JHE, 2016 U.S. Dist. LEXIS 117596 (N.D. Ala. Aug. 31,

2016) (quoting Lemley v. Wilson, 178 So. 3d 834, 841-42 (Ala. 2015)). When

explaining duty, the Court in Raley v. Bank of Am., N.A. stated:

                                   Page 11 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 12 of 17




      "In general, 'every person owes every other person a duty imposed by
      law to be careful not to hurt him.'" Smitherman v. McCafferty, 622 So.
      2d 322, 324 (Ala. 1993) (quoting Southeastern Greyhound Lines v.
      Callahan, 244 Ala. 449, 13 So. 2d 660, 663 (Ala. 1943)). "To determine
      whether a [specific] duty existed, this court should consider a number of
      factors, including public policy, social considerations, and whether the
      injury was foreseeable to [the Bank]." Carrio v. Denson, 689 So. 2d 121,
      124 (Ala. Civ. App. 1996). "The key factor is whether the injury was
      foreseeable by the defendant." Smitherman, 622 So. 2d at 324.
      Raley, No. 2:14-CV-857-WMA, 2014 U.S. Dist. LEXIS 164873, 114

A.F.T.R.2d (RIA) 6764 (N.D. Ala. Nov. 25, 2014).

      A wantonness claim imposes similar requirements to a negligence

claim, but with the enhanced culpability requirement that the conduct be

done recklessly or in conscious disregard of others' rights. See Edmonson v.

Cooper Cameron Corp., 374 F. Supp. 2d 1103, 1106 (M.D. Ala. 2005).

      Plaintiff has alleged Midland made misrepresentations and has an

improper business model. These allegations, if proven, can form the basis

of negligence or wantonness claims. In addition, Midland’s business model

creates a financial incentive to do as little as possible. This creates a

question of fact as to whether the conduct was intentional. See Gustin v.

Allied Interstate LLC, No. 2:11-cv-03795-JEO, 2014 U.S. Dist. LEXIS

65480 (N.D. Ala. May 13, 2014); Lindsey v. NCO Financial Systems, Inc.,

2012 U.S. Dist. LEXIS 129866, 2002 WL 3999870 (N.D. Ala. 2012).



                                    Page 12 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 13 of 17




      Midland attempts to argue that Alabama law does not permit a cause

of action for the negligent or wanton filing or prosecution of a civil lawsuit.

Plaintiff has alleged more than that just a filing of a lawsuit and therefore

these claims should proceed. See Samuels, 921 F. Supp. 2d 1321 (S.D. Ala.

2013) (“ Count Four, however, incorporates the previous allegations of the

complaint and therefore encompasses all allegations concerning the

defendant's pre-lawsuit informal collection efforts as well as all allegations

concerning the defendant's actions, inactions and intentions concerning the

collection action. The defendant has identified nothing that requires

dismissal of this claim.”).

      B.     Malicious Prosecution

      The elements for a malicious prosecution claim are: (1) that the

present defendant instituted a prior judicial proceeding against the present

plaintiff; (2) that in instituting the prior proceeding the present defendant

acted without probable cause and with malice; (3) that the prior proceeding

ended in favor of the present plaintiff; and (4) that the present plaintiff was

damaged as a result of the prior proceeding. Wal-Mart Stores, Inc. v.

Goodman, 789 So. 2d 166, 174 (Ala. 2000).

      The first and third elements are not in dispute. Midland, in its Motion

                                    Page 13 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 14 of 17




to Dismiss, argues that malice was absent and, as such, Plaintiff’s claims

should be dismissed. Midland also, oddly, “presumes” that Plaintiff’s

malicious prosecution claim is based on some nebulous theory that Midland

was attempting to coerce a settlement or consent judgment or obtain a

default judgment rather than taking the case to trial. [Doc. 7, p. 14]. As

Midland points out, this case did go to trial. However, Midland made no

effort whatsoever to prove any element of any claim in its lawsuit against

the Plaintiff. With regard to malice, "Malice is an inference of fact and

may be inferred from the lack of probable cause or from mere wantonness or

carelessness. Personal ill will or a desire for revenge is not essential to the

existence of malice." SouthTrust Bank v. Jones, Morrison, Womack &

Dearing, P.C., 939 So. 2d 885, 908 (Ala. Civ. App. 2005). Plaintiff has

alleged that Midland never intended to prove its case, that Plaintiff never

did business with or ever owed Midland any money and that Midland filed

suit against him and took him to trial anyway. At the Motion to Dismiss

stage, a Court “may not . . . [dismiss] unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of the claims in the complaint

that would entitle him or her to relief.") Wright v. Newsome, 795 F.2d 964,

967 (11th Cir. 1986) (citation omitted). Clearly if the Plaintiff can

                                    Page 14 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 15 of 17




demonstrate malice or produce sufficient evidence from which a jury may

infer malice, then this count is not due to be dismissed.

      Midland, in its Motion to Dismiss, goes on to argue that “malicious

prosecution cannot be grounded on institution of a small claims proceeding”

and cites two cases, a California District Court case as well as a 9th Circuit

case. Midland mentions in a footnote and Plaintiff would emphasize to this

Court that the Alabama Court of Civil Appeals affirmed a jury verdict in a

malicious prosecution claim based upon an action in small claims court.

See AAA Employment, Inc. v. Weed, 457 So. 2d 428 (Ala. Civ. App. 1984).

      This same argument has been made by Midland in this District and

has been roundly rejected. In Kamps v. Midland Funding, LLC, yet another

case where Midland’s attempt to get a complaint alleging violations of the

FDCPA and state law dismissed utterly failed, Judge Bowdre held as

follows:

            Midland argues that the court should dismiss Mr. Kamps'
      malicious prosecution claim because a malicious prosecution
      claim cannot be based on a small claims action and because the
      factual allegations in the amended complaint contradict Mr.
      Kamps' theory of "malice." Mr. Kamps correctly points out that
      the Court of Civil Appeals of Alabama affirmed a malicious
      prosecution jury verdict based on a small claims action. See
      AAA Employment, Inc. v. Weed, 457 So. 2d 428 (Ala. Civ. App.
      1984). The court sees no reason to shy away from this

                                    Page 15 of 17
       Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 16 of 17




      Alabama precedent and adopt the California rule as put
      forward by Midland.

       Kamps v. Midland Funding, LLC, No. 2:12-cv-3799-KOB, 2013 U.S.
Dist. LEXIS 22054, at *12-14 (N.D. Ala. Feb. 19,2013) (emphasis added).

      Plaintiff respectfully requests that this Court, too, not shy away from

Alabama precedent and adopt the “California rule” Midland puts forward.

      WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully

requests that this Court deny Defendants’ Motion to Dismiss and for such

other relief as this Court deems appropriate.

                                        /s/ W. WHITNEY SEALS
                                       W. WHITNEY SEALS,
                                       Attorney for Plaintiff

      OF COUNSEL:
      COCHRUN & SEALS, LLC
      P. O. Box 10448
      Birmingham, AL 35202-0448
      Telephone: (205) 323-3900
      Fax: (205) 323-3906
      filings@cochrunseals.com




                                   Page 16 of 17
      Case 4:20-cv-00378-ACA Document 10 Filed 06/08/20 Page 17 of 17




                        CERTIFICATE OF SERVICE

       I hereby certify that on this the 8 June 2020, the foregoing is
electronically filed with the Clerk of the Court using the CM/ECF system,
the CM/ECF system will send notification of such filing to the following:

      Jason B. Thompkins, Esq.
      Thomas R. DeBray, Jr., Esq.
      Balch & Bingham, LLP
      P.O. Box 306
      Birmingham, AL 35201-0306
      (205) 251-8100

                                      /s/ W. WHITNEY SEALS
                                     OF COUNSEL




                                 Page 17 of 17
